


Exhibit 10.6

 

EXECUTION VERSION

 

GRANT OF
SECURITY INTEREST IN TRADEMARK RIGHTS

 

This GRANT OF SECURITY INTEREST IN TRADEMARK RIGHTS (“Agreement”), dated as of
July 29, 2015 is made by Gannett Co., Inc., a Delaware corporation, and the
undersigned subsidiaries of Gannett Co., Inc. (each, a “Grantor” and
collectively, the “Grantors”), in favor of JPMorgan Chase Bank, N.A., as
Administrative Agent (in such capacity, the “Administrative Agent”) for the
banks and other financial institutions or entities (the “Lenders”) from time to
time parties to the Credit Agreement, dated as of June 29, 2015 (as amended,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Gannett Co., Inc. (f/k/a Gannett SpinCo, Inc.) (the
“Borrower”), the Lenders, the Administrative Agent and the other agents parties
thereto.

 

W I T N E S S E T H:

 

WHEREAS, pursuant to the Credit Agreement, the Lenders have severally agreed to
make extensions of credit to the Borrower upon the terms and subject to the
conditions set forth therein;

 

WHEREAS, in connection with the Credit Agreement the Borrower has executed and
delivered a Security Agreement dated as of June 29, 2015 in favor of the
Administrative Agent (together with all amendments and modifications, if any,
from time to time thereafter made thereto, the “Security Agreement”);

 

WHEREAS, pursuant to the Security Agreement, the Grantors pledged and granted to
the Administrative Agent for the benefit of the Secured Parties a continuing
security interest in all Intellectual Property, including the Trademarks; and

 

WHEREAS, each Grantor has duly authorized the execution, delivery and
performance of this Agreement;

 

NOW THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, and in order to induce the Lenders to enter into the Credit
Agreement, each Grantor agrees, for the benefit of the Administrative Agent and
the Lenders, as follows:

 

SECTION 1.                            Definitions.  Unless otherwise defined
herein or the context otherwise requires, terms used in this Agreement,
including its preamble and recitals, have the meanings provided or provided by
reference in the Security Agreement.

 

SECTION 2.                            Grant of Security Interest.  Each Grantor
hereby pledges and grants a continuing security interest in, and a right of
setoff against, and agrees to assign, transfer and convey, upon demand made upon
the occurrence and during the continuance of an Event of Default without
requiring further action by either party and to be effective upon such demand,
all of such Grantor’s right, title and interest in, to and under the Trademarks
owned by such Grantor (including, without limitation, those items listed on
Schedule A hereto) (collectively, the “Collateral”), to the Administrative Agent
for the benefit of the Secured Parties to secure payment, performance and
observance of the Obligations.

 

SECTION 3.                            Purpose.  This Agreement has been executed
and delivered by each Grantor for the purpose of recording the grant of security
interest herein with the United States Patent and Trademark Office.  The
security interest granted hereby has been granted to the Administrative Agent
for the benefit of the Secured Parties in connection with the Security Agreement
and is expressly subject to the terms and conditions thereof.  The Security
Agreement (and all rights and remedies of the Lenders thereunder) shall remain
in full force and effect in accordance with its terms.

 

SECTION 4.                            Acknowledgment.  Each Grantor does hereby
further acknowledge and affirm that the rights and remedies of the Secured
Parties with respect to the security interest in the

 

--------------------------------------------------------------------------------


 

Collateral granted hereby are more fully set forth in the Credit Agreement and
the Security Agreement, the terms and provisions of which (including the
remedies provided for therein) are incorporated by reference herein as if fully
set forth herein.  In the event of any conflict between the terms of this
Agreement and the terms of the Security Agreement, the terms of the Security
Agreement shall govern.

 

SECTION 5.                            Counterparts.  This Agreement may be
executed in counterparts, each of which will be deemed an original, but all of
which together constitute one and the same original.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the day and year first above written.

 

 

GANNETT CO., INC.

 

 

 

By:

/s/ Alison K. Engel

 

Name:

Alison K. Engel

 

Title:

Senior Vice President, Chief Financial Officer and Treasurer

 

 

 

 

 

GANNETT SATELLITE INFORMATION NETWORK, LLC

 

 

 

By:

/s/ Michael Hart

 

Name:

Michael Hart

 

Title:

Treasurer

 

 

 

 

 

THE COURIER-JOURNAL, INC.

 

 

 

By:

/s/ Michael Hart

 

Name:

Michael Hart

 

Title:

Treasurer

 

 

 

 

 

PHOENIX NEWSPAPERS, INC.

 

 

 

By:

/s/ Michael Hart

 

Name:

Michael Hart

 

Title:

Treasurer

 

 

 

 

 

GANNETT GP MEDIA, INC.

 

 

 

By:

/s/ Michael Hart

 

Name:

Michael Hart

 

Title:

Treasurer

 

 

 

 

 

GANNETT RIVER STATES PUBLISHING CORPORATION

 

 

 

By:

/s/ Michael Hart

 

Name:

Michael Hart

 

Title:

Treasurer

 

--------------------------------------------------------------------------------


 

 

GANNETT PUBLISHING SERVICES, LLC

 

 

 

By:

/s/ Michael Hart

 

Name:

Michael Hart

 

Title:

Treasurer

 

 

 

 

 

GANNETT MHC MEDIA, INC.

 

 

 

By:

/s/ Michael Hart

 

Name:

Michael Hart

 

Title:

Treasurer

 

 

 

 

 

DEMOCRAT AND CHRONICLE LLC

 

 

 

By:

/s/ Michael Hart

 

Name:

Michael Hart

 

Title:

Treasurer

 

 

 

 

 

DES MOINES REGISTER AND TRIBUNE COMPANY

 

 

 

By:

/s/ Michael Hart

 

Name:

Michael Hart

 

Title:

Treasurer

 

 

 

 

 

THE SUN COMPANY OF SAN BERNARDINO, CALIFORNIA LLC

 

 

 

By:

/s/ Michael Hart

 

Name:

Michael Hart

 

Title:

Treasurer

 

 

 

 

 

FEDERATED PUBLICATIONS, INC.

 

 

 

By:

/s/ Michael Hart

 

Name:

Michael Hart

 

Title:

Treasurer

 

 

 

 

 

X.COM, INC.

 

 

 

By:

/s/ Michael Hart

 

Name:

Michael Hart

 

Title:

Treasurer

 

--------------------------------------------------------------------------------


 

 

USA TODAY SPORTS MEDIA GROUP, LLC

 

 

 

By:

/s/ Michael Hart

 

Name:

Michael Hart

 

Title:

Treasurer

 

 

 

 

 

SCHEDULE STAR LLC

 

 

 

By:

/s/ Michael Hart

 

Name:

Michael Hart

 

Title:

Treasurer

 

 

 

 

 

ACTION ADVERTISING, INC.

 

 

 

By:

/s/ Michael Hart

 

Name:

Michael Hart

 

Title:

Treasurer

 

 

 

 

 

GNSS LLC

 

 

 

By:

/s/ Michael Hart

 

Name:

Michael Hart

 

Title:

Treasurer

 

 

 

 

 

GCOE, LLC

 

 

 

By:

/s/ Michael Hart

 

Name:

Michael Hart

 

Title:

Treasurer

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.,

 

as Administrative Agent for the Lenders

 

 

 

 

 

By:

/s/ Timothy D. Lee

 

Name:

Timothy D. Lee

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

SCHEDULE A

 

U.S. Trademark Registrations and Applications

 

See attached list.

 

--------------------------------------------------------------------------------

 

MARK

 

JURISDICTION OF
REGISTRATION

 

REGISTRATION / SERIAL
NUMBER

 

LAST LISTED OWNER

 

REGISTRATION STATUS

10BEST

 

United States of America

 

2,602,063

 

Gannett Satellite Information Network, LLC (formerly known as Gannett Satellite
Information Network, Inc.)

 

Registered

10BEST.COM

 

United States of America

 

2,448,623

 

Gannett Satellite Information Network, LLC (formerly known as Gannett Satellite
Information Network, Inc.).

 

Registered

ACADIANA HEALTH & Logo

 

Louisiana

 

59-4461

 

Gannett River States Publishing Corporation

 

Registered

ACADIANA PARENT & Logo

 

Louisiana

 

59-4462

 

Gannett River States Publishing Corporation

 

Registered

ADSNAP

 

Arizona

 

35400

 

Phoenix Newspapers, Inc.

 

Registered

ADSNAP

 

United States of America

 

1,992,831

 

Phoenix Newspapers, Inc.

 

Registered

AMERICA TODAY AND DESIGN

 

United States of America

 

1,322,595

 

Gannett Co., Inc. (DE Corp.)

 

Registered

ANKENY REGISTER

 

Iowa

 

287326

 

Des Moines Register and Tribune Co.

 

Registered

ANTREANDO

 

Arizona

 

51867

 

La Voz Publishing, LLC

 

Registered

ARGUS LEADER

 

United States of America

 

2,755,825

 

Multimedia Holdings Corporation

 

Registered

ARIZONA BUSINESS GAZETTE

 

Arizona

 

61221

 

Phoenix Newspapers, Inc.

 

Registered

ARIZONA BUSINESS GAZETTE

 

United States of America

 

2,147,179

 

Phoenix Newspapers, Inc.

 

Registered

ASBURY PARK PRESS

 

United States of America

 

2,009,489

 

Gannett Satellite Information Network, LLC (formerly known as Gannett Satellite
Information Network, Inc.)

 

Registered

ASHEVILLE CITIZEN-TIMES

 

United States of America

 

2,017,084

 

Gannett Pacific Corporation

 

Registered

AUTOCHOOSER

 

United States of America

 

2,305,324

 

Gannett Satellite Information Network, LLC (formerly known as Gannett Satellite
Information Network, Inc.)

 

Registered

AZCENTRAL.COM

 

United States of America

 

2,814,629

 

Phoenix Newspapers, Inc.

 

Registered

AZCENTRAL.COM ARIZONA’S HOME PAGE

 

Arizona

 

44792

 

Phoenix Newspapers, Inc.

 

Registered

aztalk

 

United States of America

 

3,460,608

 

Phoenix Newspapers, Inc.

 

Registered

BASEBALLHQ.COM

 

United States of America

 

3,001,860

 

Gannett Satellite Information Network, LLC (formerly known as Gannett Satellite
Information Network, Inc.)

 

Registered

BATTLE CREEK ENQUIRER

 

United States of America

 

2,752,628

 

Federated Publications, Inc.

 

Registered

BEST OF ACADIANA AWARDS AND LOGO

 

Louisiana

 

59-4460

 

Gannett River States Publishing Corporation

 

Registered

BIG LEAD SPORTS

 

United States of America

 

3,979,450

 

Gannett Satellite Information Network, LLC (formerly known as Gannett Satellite
Information Network, Inc.)

 

Registered

BNQT

 

United States of America

 

4,588,716

 

Gannett Satellite Information Network, LLC (formerly known as Gannett Satellite
Information Network, Inc.)

 

Registered

BULLETIN BOARD

 

United States of America

 

1,652,380

 

The Advertiser Company

 

Registered

BUYERS’ DIGEST

 

United States of America

 

2,334,772

 

Gannett Satellite Information Network, LLC (formerly known as Gannett Satellite
Information Network, Inc.)

 

Registered

CAMCORDERINFO.COM

 

United States of America

 

3,075,810

 

Gannett Satellite Information Network, LLC (formerly known as Gannett Satellite
Information Network, Inc.)

 

Registered

CAMPUS RIVALRY

 

United States of America

 

4,420,687

 

Gannett Satellite Information Network, LLC (formerly known as Gannett Satellite
Information Network, Inc.)

 

Registered

CANTON OBSERVER

 

Michigan

 

M12405

 

Federated Publications, Inc.

 

Registered

CELEBRO

 

United States of America

 

2,174,561

 

Gannett Satellite Information Network, LLC (formerly known as Gannett Satellite
Information Network, Inc.)

 

Registered

CHARLOTTE SHOPPING GUIDE

 

Michigan

 

M01774

 

Federated Publications, Inc.

 

Registered

 

--------------------------------------------------------------------------------


 

CHILLICOTHE GAZETTE

 

United States of America

 

2,894,688

 

Gannett Satellite Information Network, LLC (formerly known as Gannett Satellite
Information Network, Inc.)

 

Registered

CINCYMOMS.COM

 

Ohio

 

1693715

 

Gannett Satellite Information Network, LLC (formerly known as Gannett Satellite
Information Network, Inc.)

 

Registered

CIRC2000

 

United States of America

 

2,500,756

 

Phoenix Newspapers, Inc.

 

Registered

CLINTON COUNTY NEWS

 

Michigan

 

M01773

 

Federated Publications, Inc.

 

Registered

COMMUNITY CLASSIFIED

 

Ohio

 

1070472

 

Gannett Satellite Information Network, LLC (formerly known as Gannett Satellite
Information Network, Inc.)

 

Registered

COMMUNITY JOURNAL CLERMONT

 

Ohio

 

1073253

 

Gannett Satellite Information Network, LLC (formerly known as Gannett Satellite
Information Network, Inc.)

 

Registered

COMMUNITY JOURNAL NORTH CLERMONT

 

Ohio

 

1073252

 

Gannett Satellite Information Network, LLC (formerly known as Gannett Satellite
Information Network, Inc.)

 

Registered

COMMUNITY PRESS

 

Ohio

 

1070466

 

Gannett Satellite Information Network, LLC (formerly known as Gannett Satellite
Information Network, Inc.)

 

Registered

COSHOCTON TRIBUNE

 

United States of America

 

2,894,690

 

Gannett Satellite Information Network, LLC (formerly known as Gannett Satellite
Information Network, Inc.)

 

Registered

COURIER NEWS

 

United States of America

 

2,755,823

 

Gannett Satellite Information Network, LLC (formerly known as Gannett Satellite
Information Network, Inc.)

 

Registered

COURIER POST ONLINE

 

United States of America

 

2,243,458

 

Gannett Satellite Information Network, LLC (formerly known as Gannett Satellite
Information Network, Inc.)

 

Registered

COURIER-POST

 

United States of America

 

2,752,629

 

Gannett Satellite Information Network, LLC (formerly known as Gannett Satellite
Information Network, Inc.)

 

Registered

COURIER-POST AND DESIGN (SPOT THE DOG)

 

United States of America

 

2,171,442

 

Gannett Satellite Information Network, LLC (formerly known as Gannett Satellite
Information Network, Inc.)

 

Registered

DAVIDSON A.M.

 

Tennessee

 

N/A

 

Gannett Satellite Information Network, LLC (formerly known as Gannett Satellite
Information Network, Inc.)

 

Registered

DAVIDSON A.M.

 

United States of America

 

2,939,316

 

Gannett Satellite Information Network, LLC (formerly known as Gannett Satellite
Information Network, Inc.)

 

Registered

DELAWARE AUTO SHOW

 

United States of America

 

3,562,786

 

Gannett Co., Inc. (DE Corp.)

 

Registered

DELAWARE AUTO SHOW

 

United States of America

 

3,562,787

 

Gannett Co., Inc. (DE Corp.)

 

Registered

DELHI PRESS

 

Ohio

 

1073254

 

Gannett Satellite Information Network, LLC (formerly known as Gannett Satellite
Information Network, Inc.)

 

Registered

DEMOCRAT AND CHRONICLE

 

United States of America

 

2,359,626

 

Gannett Co., Inc. (DE Corp.)

 

Registered

DES MOINES EAST/NORTH REGISTER

 

Iowa

 

287321

 

Des Moines Register and Tribune Co.

 

Registered

DES MOINES SOUTH REGISTER

 

Iowa

 

287318

 

Des Moines Register and Tribune Co.

 

Registered

DES MOINES SUNDAY REGISTER

 

Iowa

 

210318

 

Des Moines Register and Tribune Co.

 

Registered

DES MOINES WEST REGISTER

 

Iowa

 

287324

 

Des Moines Register and Tribune Co.

 

Registered

DESERT MAGAZINE

 

California

 

108009

 

The Desert Sun Publishing Company

 

Registered

 

--------------------------------------------------------------------------------


 

DETROIT FREE PRESS

 

United States of America

 

2,081,266

 

Detroit Newspaper Partnership, LP,

 

Registered

DETROIT MEDIA PARTNERSHIP

 

United States of America

 

3,559,224

 

Detroit Newspaper Partnership, LP,

 

Registered

DETROIT MEDIA PARTNERSHIP

 

United States of America

 

3,522,799

 

Detroit Newspaper Partnership, LP,

 

Registered

DETROIT MEDIA PARTNERSHIP MICHIGAN’S INFORMATION LEADER & Design

 

United States of America

 

3,507,292

 

Detroit Newspaper Partnership, LP,

 

Registered

DETROIT MEDIA PARTNERSHIP MICHIGAN’S INFORMATION LEADER & Design

 

United States of America

 

3,507,291

 

Detroit Newspaper Partnership, LP,

 

Registered

EASTERN HILLS JOURNAL

 

Ohio

 

1070468

 

Gannett Satellite Information Network, LLC (formerly known as Gannett Satellite
Information Network, Inc.)

 

Registered

ECCENTRIC (STYLIZED)

 

United States of America

 

2,052,767

 

Federated Publications, Inc.

 

Registered

EQUINE TIMES

 

Michigan

 

M01489

 

Gannett Satellite Information Network, LLC (formerly known as Gannett Satellite
Information Network, Inc.)

 

Registered

EQUINE TIMES AND DESIGN

 

Michigan

 

M01490

 

Gannett Satellite Information Network, LLC (formerly known as Gannett Satellite
Information Network, Inc.)

 

Registered

FARMERS’ ADVANCE

 

Indiana

 

1997-0050

 

Gannett Satellite Information Network, LLC (formerly known as Gannett Satellite
Information Network, Inc.)

 

Registered

FARMERS’ ADVANCE

 

Michigan

 

M01487

 

Gannett Satellite Information Network, LLC (formerly known as Gannett Satellite
Information Network, Inc.)

 

Registered

FARMERS’ ADVANCE

 

Ohio

 

TM15064

 

Gannett Satellite Information Network, LLC (formerly known as Gannett Satellite
Information Network, Inc.)

 

Registered

FARMERS’ ADVANCE AG SOURCEBOOK

 

Michigan

 

M01495

 

Gannett Satellite Information Network, LLC (formerly known as Gannett Satellite
Information Network, Inc.)

 

Registered

FARMERS’ ADVANCE AG SOURCEBOOK

 

Ohio

 

TM15066

 

Gannett Satellite Information Network, LLC (formerly known as Gannett Satellite
Information Network, Inc.)

 

Registered

FARMERS’ ADVANCE AG SOURCEBOOK AND DESIGN

 

Indiana

 

1997-0059

 

Gannett Satellite Information Network, LLC (formerly known as Gannett Satellite
Information Network, Inc.)

 

Registered

FARMERS’ ADVANCE AG SOURCEBOOK AND DESIGN

 

Michigan

 

M01496

 

Gannett Satellite Information Network, LLC (formerly known as Gannett Satellite
Information Network, Inc.)

 

Registered

FARMERS’ ADVANCE AND DESIGN

 

Michigan

 

M01488

 

Gannett Satellite Information Network, LLC (formerly known as Gannett Satellite
Information Network, Inc.)

 

Registered

FARMERS’ ADVANCE AND DESIGN

 

Ohio

 

TM15065

 

Gannett Satellite Information Network, LLC (formerly known as Gannett Satellite
Information Network, Inc.)

 

Registered

FARMINGTON OBSERVER

 

United States of America

 

M12401

 

Federated Publications, Inc.

 

Registered

FIND A HOME

 

Indiana

 

20050230

 

GANNETT KENTUCKY LIMITED PARTNERSHIP

 

Registered

FLORIDA TODAY

 

United States of America

 

1,408,440

 

Cape Publications, Inc.

 

Registered

FOREST HILLS JOURNAL

 

Ohio

 

1070469

 

Gannett Satellite Information Network, LLC (formerly known as Gannett Satellite
Information Network, Inc.)

 

Registered

FORT COLLINS COLORADOAN

 

United States of America

 

2,781,581

 

Multimedia Holdings Corporation

 

Registered

 

--------------------------------------------------------------------------------


 

FORTHEW!N

 

United States of America

 

4,588,715

 

Gannett Satellite Information Network, LLC (formerly known as Gannett Satellite
Information Network, Inc.)

 

Registered

FRANCHISE XPRESS

 

United States of America

 

2,447,792

 

Gannett Co., Inc. (DE Corp.)

 

Registered

G GANNETT AND DESIGN

 

United States of America

 

2,134,305

 

Gannett Co., Inc. (DE Corp.)

 

Registered

G GANNETT AND DESIGN (GLOBE)

 

United States of America

 

1,401,581

 

Gannett Co., Inc. (DE Corp.)

 

Registered

GANNETT

 

United States of America

 

2,915,572

 

Gannett Co., Inc. (DE Corp.)

 

Registered

GANNETT

 

United States of America

 

2,852,723

 

Gannett Co., Inc. (DE Corp.)

 

Registered

GANNETT

 

United States of America

 

2,855,619

 

Gannett Co., Inc. (DE Corp.)

 

Registered

GANNETT

 

United States of America

 

2,852,724

 

Gannett Co., Inc. (DE Corp.)

 

Registered

GANNETT

 

United States of America

 

3,012,484

 

Gannett Co., Inc. (DE Corp.)

 

Registered

GANNETT AND DESIGN (NEWSPAPER VENDING MACHINE)

 

United States of America

 

1,571,637

 

Gannett Co., Inc. (DE Corp.)

 

Registered

GANNETT FOUNDATION

 

United States of America

 

1,716,449

 

Gannett Co., Inc. (DE Corp.)

 

Registered

GARDEN CITY OBSERVER

 

Michigan

 

M12409

 

Federated Publications, Inc.

 

Registered

GR8-DLS -ON AUTOMOBILES- AND DESIGN

 

United States of America

 

3,154,843

 

Detroit Newspaper Partnership, L.P.

 

Registered

GREAT DEAL CLASSIFIEDS

 

Kentucky

 

014517

 

GANNETT KENTUCKY

 

Registered

GREAT DEAL CLASSIFIEDS & Design

 

Indiana

 

20020237

 

GANNETT KENTUCKY

 

Registered

GREAT FALLS TRIBUNE

 

Montana

 

T008,333

 

Gannett Satellite Information Network, LLC (formerly known as Gannett Satellite
Information Network, Inc.)

 

Registered

GREAT FALLS TRIBUNE

 

United States of America

 

2,894,685

 

Gannett Satellite Information Network, LLC (formerly known as Gannett Satellite
Information Network, Inc.)

 

Registered

GREEN & WHITE

 

United States of America

 

1,790,997

 

Federated Publications, Inc.

 

Registered

GREEN BAY PRESS-GAZETTE

 

United States of America

 

2,794,129

 

Gannett Satellite Information Network, LLC (formerly known as Gannett Satellite
Information Network, Inc.)

 

Registered

GREENVILLE ONLINE

 

United States of America

 

2,058,490

 

Gannett Pacific Corporation

 

Registered

GREENVILLEONLINE

 

United States of America

 

2,915,618

 

Gannett Pacific Corporation

 

Registered

HATTIESBURG AMERICAN

 

United States of America

 

2,894,686

 

Gannett River States Publishing Corporation

 

Registered

HER SCENE

 

United States of America

 

3,638,823

 

Cape Publications, Inc.

 

Registered

HERALD TIMES REPORTER

 

United States of America

 

2,839,966

 

Gannett Satellite Information Network, LLC (formerly known as Gannett Satellite
Information Network, Inc.)

 

Registered

HILLTOP PRESS

 

Ohio

 

1070470

 

Gannett Satellite Information Network, LLC (formerly known as Gannett Satellite
Information Network, Inc.)

 

Registered

HOME NEWS TRIBUNE

 

United States of America

 

2,061,424

 

Gannett Satellite Information Network, LLC (formerly known as Gannett Satellite
Information Network, Inc.)

 

Registered

HOMES & MORE

 

Wisconsin

 

N/A

 

DIA WEST - GMP, INC.

 

Registered

HOMETOWN NEWSPAPERS

 

Michigan

 

M01381

 

Federated Publications, Inc.

 

Registered

HOMETOWN NEWSPAPERS AND DESIGN

 

Michigan

 

M01380

 

Federated Publications, Inc.

 

Registered

HOMETOWN ONLINE

 

Michigan

 

M01379

 

Federated Publications, Inc.

 

Registered

HOMETOWN ONLINE

 

Michigan

 

M01378

 

Federated Publications, Inc.

 

Registered

HOOPSHYPE

 

United States of America

 

4,588,717

 

Gannett Satellite Information Network, LLC (formerly known as Gannett Satellite
Information Network, Inc.)

 

Registered

HORSE SOURCE

 

Michigan

 

M01491

 

Gannett Satellite Information Network, LLC (formerly known as Gannett Satellite
Information Network, Inc.)

 

Registered

HORSE SOURCE AND DESIGN

 

Michigan

 

M01492

 

Gannett Satellite Information Network, LLC (formerly known as Gannett Satellite
Information Network, Inc.)

 

Registered

 

--------------------------------------------------------------------------------

 

HUDSON VALLEY CONNOISSEUR

 

United States of America

 

3,163,411

 

Gannett Satellite Information Network, LLC (formerly known as Gannett Satellite
Information Network, Inc.)

 

Registered

HURRICANE VALLEY

 

Utah

 

7462329

 

Gannett Satellite Information Network, LLC (formerly known as Gannett Satellite
Information Network, Inc.)

 

Registered

INDIAN HILL JOURNAL (SYLIZED)

 

Ohio

 

1158328

 

Gannett Satellite Information Network, LLC (formerly known as Gannett Satellite
Information Network, Inc.)

 

Registered

INJERSEY

 

United States of America

 

3,025,064

 

Gannett Satellite Information Network, LLC (formerly known as Gannett Satellite
Information Network, Inc.)

 

Registered

INSIDE USA TODAY

 

United States of America

 

4,093,246

 

Gannett Satellite Information Network, LLC (formerly known as Gannett Satellite
Information Network, Inc.)

 

Registered

INSIDE USA TODAY

 

United States of America

 

4,093,247

 

Gannett Satellite Information Network, LLC (formerly known as Gannett Satellite
Information Network, Inc.)

 

Registered

IOWA CITY PRESS-CITIZEN

 

United States of America

 

2,752,630

 

Press-Citizen Company, Inc.

 

Registered

IOWA POLL

 

Iowa

 

133785

 

Des Moines Register and Tribune Co.

 

Registered

IT’S ALL WITHIN REACH

 

United States of America

 

4,739,261

 

Gannett Co., Inc. (DE Corp.)

 

Registered

IT’S ALL WITHIN REACH

 

United States of America

 

4,605,735

 

Gannett Co., Inc. (DE Corp.)

 

Registered

IT’S ALL WITHIN REACH

 

United States of America

 

4,605,736

 

Gannett Co., Inc. (DE Corp.)

 

Registered

J IN JERSEY AND DESIGN

 

United States of America

 

4,418,913

 

Gannett Satellite Information Network, LLC (formerly known as Gannett Satellite
Information Network, Inc.)

 

Registered

JOHNSTON REGISTER

 

Iowa

 

287329

 

Des Moines Register and Tribune Co.

 

Registered

JOURNAL & COURIER

 

United States of America

 

2,902,877

 

Federated Publications, Inc.

 

Registered

JOYRIDES

 

United States of America

 

2,866,054

 

Detroit Newspaper Partnership, L.P.

 

Registered

LAFAYETTE NEWS

 

Louisiana

 

59-3719

 

Gannett River States Publishing Corporation

 

Registered

LANCASTER EAGLE-GAZETTE

 

United States of America

 

2,894,687

 

Gannett Satellite Information Network, LLC (formerly known as Gannett Satellite
Information Network, Inc.)

 

Registered

LANSING STATE JOURNAL

 

United States of America

 

2,320,942

 

Federated Publications, Inc.

 

Registered

LEAD2FEED

 

United States of America

 

4,542,408

 

USA Today Charitable Foundation, Inc.

 

Registered

LIMELIGHT

 

Florida

 

T92000000046

 

Federated Publications, Inc.

 

Registered

LIVONIA OBSERVER

 

Michigan

 

M12413

 

Federated Publications, Inc.

 

Registered

L-MAGAZINE Logo

 

Louisiana

 

594457

 

Gannett River States Publishing Corporation

 

Registered

LOS CLASIFICADOS EN ESPANOL

 

Arizona

 

545512

 

Phoenix Newspapers, Inc.

 

Registered

LOVELAND HERALD

 

Ohio

 

1073255

 

Gannett Satellite Information Network, LLC (formerly known as Gannett Satellite
Information Network, Inc.)

 

Registered

MAGNOLIA MAGAZINE

 

United States of America

 

86/546,583

 

Gannett River States Publishing Corporation

 

Pending

MAGNOLIA MAGAZINE

 

United States of America

 

86/546,581

 

Gannett River States Publishing Corporation

 

Pending

MARKETPLACEDETROIT.COM

 

United States of America

 

2,511,287

 

Detroit Newspaper Partnership, LP,

 

Registered

MARSHFIELD NEWS-HERALD

 

United States of America

 

2,839,967

 

Gannett Satellite Information Network, LLC (formerly known as Gannett Satellite
Information Network, Inc.)

 

Registered

MATH TODAY

 

United States of America

 

3,003,527

 

Gannett Satellite Information Network, LLC (formerly known as Gannett Satellite
Information Network, Inc.)

 

Registered

 

--------------------------------------------------------------------------------


 

MICHIGAN K.I.D.S., INC.

 

United States of America

 

2,736,484

 

Michigan K.I.D.S., Inc.

 

Registered

MILFORD-MIAMI ADVERTISER

 

Ohio

 

1073251

 

Gannett Satellite Information Network, LLC (formerly known as Gannett Satellite
Information Network, Inc.)

 

Registered

MISCELLANEOUS DESIGN (NEWSPAPER VENDING MACHINE)

 

United States of America

 

1,571,638

 

Gannett Co., Inc. (DE Corp.)

 

Registered

MISCELLANEOUS DESIGN (USA TODAY BARS AND BOX DESIGN)

 

United States of America

 

1,562,102

 

Gannett Satellite Information Network, LLC (formerly known as Gannett Satellite
Information Network, Inc.)

 

Registered

MISCELLANEOUS DESIGN (USA TODAY BARS AND BOX DESIGN, LINED FOR COLOR)

 

United States of America

 

1,564,380

 

Gannett Satellite Information Network, LLC (formerly known as Gannett Satellite
Information Network, Inc.)

 

Registered

MMA JUNKIE

 

United States of America

 

4,608,893

 

Gannett Satellite Information Network, LLC (formerly known as Gannett Satellite
Information Network, Inc.)

 

Registered

MOMSLIKEME.COM

 

United States of America

 

3,948,159

 

Gannett Co., Inc. (DE Corp.)

 

Registered

MONTGOMERY ADVERTISER

 

United States of America

 

2,781,572

 

The Advertiser Company

 

Registered

MOTOR DIGEST

 

United States of America

 

2,322,583

 

Gannett Satellite Information Network, LLC (formerly known as Gannett Satellite
Information Network, Inc.)

 

Registered

NEVADANET

 

United States of America

 

2,029,387

 

Reno Newspapers, Inc.

 

Registered

NEWS & SHOPPER

 

New York

 

R30638

 

Gannett Satellite Information Network, LLC (formerly known as Gannett Satellite
Information Network, Inc.)

 

Registered

NORTHEAST CHRONICLE

 

Florida

 

T06000001631

 

MEDIA WEST - FPI, INC.

 

Registered

NORTHEAST SUBURBAN LIFE

 

Ohio

 

1070456

 

Gannett Satellite Information Network, LLC (formerly known as Gannett Satellite
Information Network, Inc.)

 

Registered

NORTHERN KENTUCKY COMMUNITY LIFE

 

Kentucky

 

13169

 

Gannett Satellite Information Network, LLC (formerly known as Gannett Satellite
Information Network, Inc.)

 

Registered

NORTHERN KENTUCKY LIFE

 

Kentucky

 

15661

 

Gannett Satellite Information Network, LLC (formerly known as Gannett Satellite
Information Network, Inc.)

 

Registered

NORTHWEST PRESS

 

Ohio

 

1070457

 

Gannett Satellite Information Network, LLC (formerly known as Gannett Satellite
Information Network, Inc.)

 

Registered

O & E ON-LINE!

 

Michigan

 

M02-093

 

Federated Publications, Inc.

 

Registered

OBSERVER

 

Michigan

 

M17024

 

Federated Publications, Inc.

 

Registered

OPEN AIR MAGAZINE

 

United States of America

 

3,469,114

 

Gannett Satellite Information Network, LLC (formerly known as Gannett Satellite
Information Network, Inc.)

 

Registered

OSHKOSH NORTHWESTERN

 

United States of America

 

2,894,676

 

Gannett Satellite Information Network, LLC (formerly known as Gannett Satellite
Information Network, Inc.)

 

Registered

PALLADIUM-ITEM

 

United States of America

 

2,836,285

 

Federated Publications, Inc.

 

Registered

PARENT & FAMILY

 

Missouri

 

S016282

 

Gannett River States Publishing Corporation

 

Registered

PARTNERSHIP FOR YOUNG READERS

 

United States of America

 

2,049,592

 

Pacific and Southern Company, Inc.

 

Registered

PENNYPOWER

 

United States of America

 

1,639,697

 

Gannett River States Publishing Corporation

 

Registered

PENSACOLA NEWS JOURNAL

 

United States of America

 

2,794,128

 

Multimedia Holdings Corporation

 

Registered

PHOENIX NEWSPAPERS

 

United States of America

 

2,193,058

 

Phoenix Newspapers, Inc.

 

Registered

PHOENIX REPUBLIC

 

United States of America

 

3,446,994

 

Phoenix Newspapers, Inc.

 

Registered

PICK THE PROS

 

Arizona

 

38587

 

Phoenix Newspapers, Inc.

 

Registered

PLYMOUTH OBSERVER

 

Michigan

 

M12417

 

Federated Publications, Inc.

 

Registered

 

--------------------------------------------------------------------------------


 

POP CANDY

 

United States of America

 

3,738,771

 

Gannett Satellite Information Network, LLC (formerly known as Gannett Satellite
Information Network, Inc.)

 

Registered

POUGHKEEPSIE JOURNAL

 

United States of America

 

2,790,716

 

Gannett Satellite Information Network, LLC (formerly known as Gannett Satellite
Information Network, Inc.)

 

Registered

PRESS & SUN-BULLETIN

 

United States of America

 

2,752,632

 

Gannett Satellite Information Network, LLC (formerly known as Gannett Satellite
Information Network, Inc.)

 

Registered

PRESSPIX

 

United States of America

 

2,986,616

 

Gannett Satellite Information Network, LLC (formerly known as Gannett Satellite
Information Network, Inc.)

 

Registered

PRICE HILL PRESS

 

Ohio

 

1070458

 

Gannett Satellite Information Network, LLC (formerly known as Gannett Satellite
Information Network, Inc.)

 

Registered

PRINTPLUS & Logo

 

Delaware

 

199719664

 

Gannett Co., Inc. (DE Corp.)

 

Registered

RAGBRAI

 

United States of America

 

2,225,622

 

Des Moines Register and Tribune Co.

 

Registered

RAGBRAI

 

United States of America

 

2,288,542

 

Des Moines Register and Tribune Co.

 

Registered

REDFORD OBSERVER

 

Michigan

 

M12421

 

Federated Publications, Inc.

 

Registered

RENO GAZETTE-JOURNAL

 

United States of America

 

2,323,740

 

Reno Newspapers, Inc.

 

Registered

REPUBLIC MEDIA

 

Arizona

 

55071

 

Phoenix Newspapers, Inc.

 

Registered

REPUBLIC MEDIA

 

Arizona

 

55072

 

Phoenix Newspapers, Inc.

 

Registered

REPUBLIC MEDIA

 

Arizona

 

55077

 

Phoenix Newspapers, Inc.

 

Registered

REVIEWED.COM

 

United States of America

 

4,531,827

 

Gannett Satellite Information Network, LLC (formerly known as Gannett Satellite
Information Network, Inc.)

 

Registered

REVIEWED.COM A DIVISION OF USA TODAY

 

United States of America

 

85/856,774

 

Gannett Satellite Information Network, LLC (formerly known as Gannett Satellite
Information Network, Inc.)

 

Pending

REVIEWED.COM A DIVISION OF USA TODAY BEST OF YEAR

 

United States of America

 

85/856,778

 

Gannett Satellite Information Network, LLC (formerly known as Gannett Satellite
Information Network, Inc.)

 

Pending

REVIEWED.COM A DIVISION OF USA TODAY EDITOR’S CHOICE

 

United States of America

 

85/856,782

 

Gannett Satellite Information Network, LLC (formerly known as Gannett Satellite
Information Network, Inc.)

 

Pending

REVIEWED.COM A DIVISION OF USA TODAY READERS’ CHOICE

 

United States of America

 

85/856,786

 

Gannett Satellite Information Network, LLC (formerly known as Gannett Satellite
Information Network, Inc.)

 

Pending

RIDE RIGHT  & Design

 

United States of America

 

1,751,584

 

Des Moines Register and Tribune Co.

 

Registered

RIVER CITY RECORDER

 

Kentucky

 

15471.01

 

Gannett Satellite Information Network, LLC (formerly known as Gannett Satellite
Information Network, Inc.)

 

Registered

ROAD TO INDIANAPOLIS

 

United States of America

 

2,231,096

 

Pacific and Southern Company, Inc.

 

Registered

ROCHESTER DEMOCRAT AND CHRONICLE

 

United States of America

 

2,359,619

 

Gannett Co., Inc. (DE Corp.)

 

Registered

SCAN AND DRIVE

 

United States of America

 

4,284,127

 

Pacific and Southern Company, Inc.

 

Registered

SCIENCE TODAY

 

United States of America

 

3,014,611

 

Gannett Satellite Information Network, LLC (formerly known as Gannett Satellite
Information Network, Inc.)

 

Registered

SCOTTSDALE REPUBLIC

 

United States of America

 

2,741,621

 

Phoenix Newspapers, Inc.

 

Registered

SEASON FOR SHARING

 

Arizona

 

47151

 

Phoenix Newspapers, Inc.

 

Registered

SEASON FOR SHARING

 

Indiana

 

20130574

 

PACIFIC AND SOUTHERN COMPANY, INC.

 

Registered

 

--------------------------------------------------------------------------------


 

SEASON FOR SHARING AND DESIGN

 

Arizona

 

33285

 

Phoenix Newspapers, Inc.

 

Registered

SEASON FOR SHARING AND DESIGN

 

Indiana

 

50102858

 

PACIFIC AND SOUTHERN COMPANY, INC.

 

Registered

SENIOR SCOOP

 

United States of America

 

1,762,066

 

Gannett Satellite Information Network, LLC (formerly known as Gannett Satellite
Information Network, Inc.)

 

Registered

SILENT SUNDAY

 

United States of America

 

4,369,046

 

Pacific and Southern Company, Inc.

 

Registered

SOUTHERN TIER BUSINESS NEWS

 

New York

 

R30851

 

Gannett Satellite Information Network, LLC (formerly known as Gannett Satellite
Information Network, Inc.)

 

Registered

SPARK

 

United States of America

 

3,136,222

 

Gannett Co., Inc. (DE Corp.)

 

Registered

SPIRIT OF DIVERSITY

 

United States of America

 

2,224,263

 

Detroit Newspaper Partnership, L.P.

 

Registered

SPOT NEWS

 

United States of America

 

2,256,492

 

Gannett Satellite Information Network, LLC (formerly known as Gannett Satellite
Information Network, Inc.)

 

Registered

SPRINGFIELD NEWS-LEADER

 

United States of America

 

2,677,658

 

Gannett River States Publishing Corporation

 

Registered

ST. CLOUD TIMES

 

United States of America

 

2,781,576

 

Multimedia Holdings Corporation

 

Registered

STAR-GAZETTE

 

United States of America

 

2,790,719

 

Gannett Satellite Information Network, LLC (formerly known as Gannett Satellite
Information Network, Inc.)

 

Registered

STATESMAN JOURNAL

 

United States of America

 

2,827,187

 

Multimedia Holdings Corporation

 

Registered

STEVENS POINT JOURNAL

 

United States of America

 

2,894,691

 

Gannett Satellite Information Network, LLC (formerly known as Gannett Satellite
Information Network, Inc.)

 

Registered

SUBURBAN LIFE

 

Ohio

 

1070467

 

Gannett Satellite Information Network, LLC (formerly known as Gannett Satellite
Information Network, Inc.)

 

Registered

SUN LIVING

 

Arizona

 

24921

 

Phoenix Newspapers, Inc.

 

Registered

SUNDAY SELECT

 

United States of America

 

3,513,642

 

Gannett Co., Inc. (DE Corp.)

 

Registered

TALLAHASSEE DEMOCRAT

 

United States of America

 

2,100,946

 

Federated Publications, Inc.

 

Registered

TALLAHASSEE.COM

 

Florida

 

T03000001033

 

Federated Publications, Inc.

 

Registered

TELEGRAPH-FORUM

 

United States of America

 

2,834,181

 

Gannett Satellite Information Network, LLC (formerly known as Gannett Satellite
Information Network, Inc.)

 

Registered

THE ARIZONA REPUBLIC

 

Arizona

 

173651

 

Phoenix Newspapers, Inc.

 

Registered

THE ARIZONA REPUBLIC

 

United States of America

 

2,136,804

 

Phoenix Newspapers, Inc.

 

Registered

THE BAXTER BULLETIN

 

United States of America

 

2,862,139

 

Baxter County Newspapers, Inc.

 

Registered

THE BETHEL JOURNAL

 

Ohio

 

1070463

 

Gannett Satellite Information Network, LLC (formerly known as Gannett Satellite
Information Network, Inc.)

 

Registered

THE BIG LEAD

 

United States of America

 

3,629,548

 

Gannett Satellite Information Network, LLC (formerly known as Gannett Satellite
Information Network, Inc.)

 

Registered

THE BOONE COUNTY RECORDER

 

Kentucky

 

15475.01

 

Gannett Satellite Information Network, LLC (formerly known as Gannett Satellite
Information Network, Inc.)

 

Registered

THE BURLINGTON FREE PRESS

 

United States of America

 

2,790,717

 

Gannett Satellite Information Network, LLC (formerly known as Gannett Satellite
Information Network, Inc.)

 

Registered

THE CAMPBELL COMMUNITY RECORDER

 

Kentucky

 

015474.01

 

Gannett Satellite Information Network, LLC (formerly known as Gannett Satellite
Information Network, Inc.)

 

Registered

 

--------------------------------------------------------------------------------

 

THE CAMPBELL COUNTY RECORDER

 

Kentucky

 

015476.01

 

Gannett Satellite Information Network, LLC (formerly known as Gannett Satellite
Information Network, Inc.)

 

Registered

THE CINCINNATI ENQUIRER

 

United States of America

 

2,302,203

 

Gannett Satellite Information Network, LLC (formerly known as Gannett Satellite
Information Network, Inc.)

 

Registered

THE CLARION-LEDGER

 

United States of America

 

2,365,928

 

Gannett Satellite Information Network, LLC (formerly known as Gannett Satellite
Information Network, Inc.)

 

Registered

THE COMMUNITY CLASSIFIED

 

United States of America

 

015480.01

 

Gannett Co., Inc. (DE Corp.)

 

Registered

THE COMMUNITY RECORDER

 

Kentucky

 

11919

 

Gannett Satellite Information Network, LLC (formerly known as Gannett Satellite
Information Network, Inc.)

 

Registered

THE COURIER-JOURNAL

 

United States of America

 

2,304,262

 

Cape Publications, Inc.

 

Registered

THE COURIER-JOURNAL BLUEGRASS POLL

 

United States of America

 

3,486,935

 

Cape Publications, Inc.

 

Registered

THE COURIER-JOURNAL BLUEGRASS POLL

 

United States of America

 

2,668,686

 

Cape Publications, Inc.

 

Registered

THE DAILY ADVERTISER

 

United States of America

 

2,894,675

 

Gannett River States Publishing Corporation

 

Registered

THE DAILY ADVERTISER 20 over 40 & Design

 

Louisiana

 

594459

 

Gannett River States Publishing Corporation

 

Registered

THE DAILY ADVERTISER READERS CHOICE AWARDS

 

Louisiana

 

593718

 

Gannett River States Publishing Corporation

 

Registered

THE DELTA-WAVERLY COMMUNITY NEWS

 

Michigan

 

M01775

 

Federated Publications, Inc.

 

Registered

THE DES MOINES REGISTER

 

Iowa

 

210312

 

Des Moines Register and Tribune Co.

 

Registered

THE DES MOINES REGISTER

 

United States of America

 

2,879,044

 

Des Moines Register and Tribune Co.

 

Registered

THE DES MOINES REGISTER (STYLIZED)

 

United States of America

 

1,249,840

 

Des Moines Register and Tribune Co.

 

Registered

THE DESERT SUN

 

California

 

108297

 

The Desert Sun Publishing Company

 

Registered

THE DESERT SUN

 

United States of America

 

2,752,633

 

The Desert Sun Publishing Company

 

Registered

THE DEWITT-BATH REVIEW

 

Michigan

 

M01772

 

Federated Publications, Inc.

 

Registered

THE EATON RAPIDS COMMUNITY NEWS

 

Michigan

 

M01779

 

Federated Publications, Inc.

 

Registered

THE ERLANGER RECORDER

 

Kentucky

 

15478.01

 

Gannett Satellite Information Network, LLC (formerly known as Gannett Satellite
Information Network, Inc.)

 

Registered

THE FLORENCE RECORDER

 

Kentucky

 

015479.01

 

Gannett Satellite Information Network, LLC (formerly known as Gannett Satellite
Information Network, Inc.)

 

Registered

THE FORT THOMAS RECORDER

 

Kentucky

 

013556.02

 

Gannett Satellite Information Network, LLC (formerly known as Gannett Satellite
Information Network, Inc.)

 

Registered

THE GOLDEN CIRCLE

 

Iowa

 

132886

 

Des Moines Register and Tribune Co.

 

Registered

THE GRAND LEDGE INDEPENDENT

 

Kentucky

 

M01778

 

Federated Publications, Inc.

 

Registered

THE GREENVILLE NEWS

 

United States of America

 

2,320,946

 

Gannett Pacific Corporation

 

Registered

THE GREENVILLE NEWS RUN DOWNTOWN 5K ROAD RACE AND DESIGN

 

South Carolina

 

N/A

 

Gannett Pacific Corporation

 

Registered

THE HOLT COMMUNITY NEWS

 

Michigan

 

M01777

 

Federated Publications, Inc.

 

Registered

THE INDIANAPOLIS STAR

 

United States of America

 

2,781,575

 

Pacific and Southern Company, Inc.

 

Registered

THE ITHACA JOURNAL

 

United States of America

 

2,788,460

 

Gannett Satellite Information Network, LLC (formerly known as Gannett Satellite
Information Network, Inc.)

 

Registered

 

--------------------------------------------------------------------------------


 

THE JACKSON SUN

 

United States of America

 

2,894,692

 

Gannett Satellite Information Network, LLC (formerly known as Gannett Satellite
Information Network, Inc.)

 

Registered

THE JOURNAL NEWS

 

United States of America

 

2,267,383

 

Gannett Satellite Information Network, LLC (formerly known as Gannett Satellite
Information Network, Inc.)

 

Registered

THE KENTON COMMUNITY RECORDER

 

Kentucky

 

11915

 

Gannett Satellite Information Network, LLC (formerly known as Gannett Satellite
Information Network, Inc.)

 

Registered

THE LEAF-CHRONICLE

 

United States of America

 

2,752,634

 

Gannett Pacific Corporation

 

Registered

THE MAGAZINE THAT MAKES A DIFFERENCE

 

United States of America

 

2,354,114

 

Gannett Satellite Information Network, LLC (formerly known as Gannett Satellite
Information Network, Inc.)

 

Registered

THE MARION STAR

 

United States of America

 

2,894,689

 

Gannett Satellite Information Network, LLC (formerly known as Gannett Satellite
Information Network, Inc.)

 

Registered

THE MASON COMMUNITY NEWS

 

Michigan

 

M01781

 

Federated Publications, Inc.

 

Registered

THE NATION’S NEWSPAPER

 

United States of America

 

1,399,353

 

Gannett Satellite Information Network, LLC (formerly known as Gannett Satellite
Information Network, Inc.)

 

Registered

THE NEWS LEADER

 

United States of America

 

2,781,577

 

Multimedia, Inc.

 

Registered

THE NEWS-MESSENGER

 

United States of America

 

2,831,765

 

Gannett Satellite Information Network, LLC (formerly known as Gannett Satellite
Information Network, Inc.)

 

Registered

THE NEWS-PRESS

 

United States of America

 

2,378,734

 

Multimedia Holdings Corporation

 

Registered

THE NEWS-PRESS MARKET WATCH

 

Florida

 

T07000001364

 

Multimedia Holdings Corporation

 

Registered

THE NEWS-STAR

 

United States of America

 

2,912,243

 

Gannett River States Publishing Corporation

 

Registered

THE PORTLAND REVIEW & OBSERVER

 

Michigan

 

M01776

 

Federated Publications, Inc.

 

Registered

THE POST-CRESCENT

 

United States of America

 

2,755,824

 

Gannett Satellite Information Network, LLC (formerly known as Gannett Satellite
Information Network, Inc.)

 

Registered

THE SHEBOYGAN PRESS

 

United States of America

 

2,905,821

 

Gannett Satellite Information Network, LLC (formerly known as Gannett Satellite
Information Network, Inc.)

 

Registered

THE SPECTRUM

 

United States of America

 

1,974,690

 

Gannett Satellite Information Network, LLC (formerly known as Gannett Satellite
Information Network, Inc.)

 

Registered

THE STAR PRESS

 

United States of America

 

2,824,579

 

Indiana Newspapers, Inc.

 

Registered

THE TENNESSEAN

 

Tennessee

 

N/A

 

Gannett Satellite Information Network, LLC (formerly known as Gannett Satellite
Information Network, Inc.)

 

Registered

THE TENNESSEAN

 

United States of America

 

2,285,589

 

Gannett Satellite Information Network, LLC (formerly known as Gannett Satellite
Information Network, Inc.)

 

Registered

THE TIMES ACADIANA BUSINESS HALL OF FAME

 

Louisiana

 

594456

 

Gannett River States Publishing Corporation

 

Registered

THE TIMES OF ACADIANA

 

Louisiana

 

586588

 

Gannett River States Publishing Corporation

 

Registered

THINKSMART

 

United States of America

 

3,667,216

 

Gannett Satellite Information Network, LLC (formerly known as Gannett Satellite
Information Network, Inc.)

 

Registered

TIMES HERALD

 

United States of America

 

2,829,367

 

The Times Herald Company

 

Registered

 

--------------------------------------------------------------------------------


 

TIMES RECORDER

 

United States of America

 

2,834,178

 

Gannett Satellite Information Network, LLC (formerly known as Gannett Satellite
Information Network, Inc.)

 

Registered

TODAY IN THE SKY

 

United States of America

 

2,707,001

 

Gannett Satellite Information Network, LLC (formerly known as Gannett Satellite
Information Network, Inc.)

 

Registered

TOSS ‘N WIN

 

Florida

 

T95000001212

 

Federated Publications, Inc.

 

Registered

TOUR OF LIGHTS

 

Florida

 

T97000001504

 

Federated Publications, Inc.

 

Registered

TRI-COUNTY PRESS

 

Ohio

 

1070459

 

Gannett Satellite Information Network, LLC (formerly known as Gannett Satellite
Information Network, Inc.)

 

Registered

TULARE ADVANCE-REGISTER

 

California

 

98155

 

Visalia Newspapers, Inc.

 

Registered

TULARE ADVANCE-REGISTER

 

United States of America

 

2,896,804

 

Visalia Newspapers, Inc.

 

Registered

TV Y MAS

 

Arizona

 

227572

 

La Voz Publishing, LLC

 

Registered

TV Y MAS [TRANSLATION: TELEVISION AND MORE]

 

United States of America

 

2,594,258

 

Phoenix Newspapers, Inc.

 

Registered

ULTIMATE FAN CONTEST

 

Florida

 

T95000001329

 

Federated Publications, Inc.

 

Registered

ULTIMATE FAN PACKAGE

 

Florida

 

T95000001328

 

Federated Publications, Inc.

 

Registered

ULTIMATE TAILGATE PARTY

 

Florida

 

T95000001327

 

Federated Publications, Inc.

 

Registered

URBANDALE REGISTER

 

Iowa

 

W00366042

 

Des Moines Register and Tribune Co.

 

Registered

US PRESSWIRE

 

United States of America

 

3,184,228

 

USA TODAY

 

Registered

USA TODAY

 

Benelux

 

0406672

 

USA TODAY

 

Registered

USA TODAY

 

Brazil

 

815271867

 

USA TODAY

 

Registered

USA TODAY

 

Canada

 

TMA327105

 

USA TODAY

 

Registered

USA TODAY

 

Canada

 

TMA511482

 

USA TODAY

 

Registered

USA TODAY

 

Canada

 

TMA409783

 

USA TODAY

 

Registered

USA TODAY

 

China

 

269734

 

USA TODAY

 

Registered

USA TODAY

 

Egypt

 

67000

 

USA TODAY

 

Registered

USA TODAY

 

France

 

1299987

 

USA TODAY

 

Registered

USA TODAY

 

Greece

 

79231

 

USA TODAY

 

Registered

USA TODAY

 

Italy

 

1130183

 

USA TODAY

 

Registered

USA TODAY

 

Japan

 

2510831

 

USA TODAY

 

Registered

USA TODAY

 

Monaco

 

2R96.16627

 

USA TODAY

 

Registered

USA TODAY

 

Republic of Korea

 

153444

 

USA TODAY

 

Registered

USA TODAY

 

Spain

 

1096430

 

USA TODAY

 

Registered

USA TODAY

 

United States of America

 

1,332,045

 

Gannett Satellite Information Network, LLC (formerly known as Gannett Satellite
Information Network, Inc.)

 

Registered

USA TODAY

 

United States of America

 

1,509,332

 

Gannett Satellite Information Network, LLC (formerly known as Gannett Satellite
Information Network, Inc.)

 

Registered

USA TODAY

 

United States of America

 

1,517,220

 

Gannett Satellite Information Network, LLC (formerly known as Gannett Satellite
Information Network, Inc.)

 

Registered

USA TODAY

 

United States of America

 

3,361,301

 

Gannett Satellite Information Network, LLC (formerly known as Gannett Satellite
Information Network, Inc.)

 

Registered

USA TODAY & Design

 

Brazil

 

815271859

 

USA TODAY

 

Registered

USA TODAY & Design

 

Italy

 

1130184

 

USA TODAY

 

Registered

USA TODAY & Design

 

Monaco

 

2R96.16628

 

USA TODAY

 

Registered

USA TODAY & Design

 

Switzerland

 

355053

 

USA TODAY

 

Registered

USA TODAY & Device

 

Austria

 

115279

 

USA TODAY

 

Registered

USA TODAY & DEVICE

 

Benelux

 

0406673

 

USA TODAY

 

Registered

USA TODAY & Device

 

China

 

269735

 

USA TODAY

 

Registered

USA TODAY & Device

 

China

 

3718655

 

USA TODAY

 

Registered

USA TODAY AD METER

 

United States of America

 

3,839,742

 

Gannett Satellite Information Network, LLC (formerly known as Gannett Satellite
Information Network, Inc.)

 

Registered

USA TODAY ALL-USA

 

United States of America

 

4,120,833

 

Gannett Satellite Information Network, LLC (formerly known as Gannett Satellite
Information Network, Inc.)

 

Registered

 

--------------------------------------------------------------------------------


 

USA TODAY AND DESIGN

 

Canada

 

TMA330037

 

USA TODAY

 

Registered

USA TODAY AND DESIGN

 

Japan

 

2390752

 

USA TODAY

 

Registered

USA TODAY AND DESIGN

 

United States of America

 

4,444,787

 

Gannett Satellite Information Network, LLC (formerly known as Gannett Satellite
Information Network, Inc.)

 

Registered

USA TODAY AND DESIGN

 

United States of America

 

1,330,859

 

Gannett Satellite Information Network, LLC (formerly known as Gannett Satellite
Information Network, Inc.)

 

Registered

USA TODAY AND DESIGN (GLOBE)

 

United States of America

 

1,415,846

 

Gannett Satellite Information Network, LLC (formerly known as Gannett Satellite
Information Network, Inc.)

 

Registered

USA TODAY AND DESIGN (GLOBE; LINED FOR BLUE)

 

United States of America

 

1,337,847

 

Gannett Satellite Information Network, LLC (formerly known as Gannett Satellite
Information Network, Inc.)

 

Registered

USA TODAY AND DESIGN (GLOBE; LINED FOR BLUE)

 

United States of America

 

1,415,845

 

Gannett Satellite Information Network, LLC (formerly known as Gannett Satellite
Information Network, Inc.)

 

Registered

USA TODAY AND DESIGN (MASTHEAD)

 

United States of America

 

1,334,239

 

Gannett Satellite Information Network, LLC (formerly known as Gannett Satellite
Information Network, Inc.)

 

Registered

USA TODAY AND DESIGN (MASTHEAD; LINED FOR BLUE)

 

United States of America

 

1,337,848

 

Gannett Satellite Information Network, LLC (formerly known as Gannett Satellite
Information Network, Inc.)

 

Registered

USA TODAY BEST-SELLING BOOKS WHAT AMERICA’S READING (CHILD)

 

United States of America

 

4,219,778

 

Gannett Satellite Information Network, LLC (formerly known as Gannett Satellite
Information Network, Inc.)

 

Registered

USA TODAY BEST-SELLING BOOKS WHAT AMERICA’S READING (PARENT)

 

United States of America

 

4,260,155

 

Gannett Satellite Information Network, LLC (formerly known as Gannett Satellite
Information Network, Inc.)

 

Registered

USA TODAY PULSE OF AMERICA SERIES

 

United States of America

 

3,953,033

 

Gannett Satellite Information Network, LLC (formerly known as Gannett Satellite
Information Network, Inc.)

 

Registered

USA TODAY SNAPSHOTS

 

United States of America

 

2,918,560

 

Gannett Satellite Information Network, LLC (formerly known as Gannett Satellite
Information Network, Inc.)

 

Registered

USA TODAY SPORTS WEEKLY

 

United States of America

 

2,900,307

 

Gannett Satellite Information Network, LLC (formerly known as Gannett Satellite
Information Network, Inc.)

 

Registered

USA TODAY SUPER 25

 

United States of America

 

4,120,834

 

Gannett Satellite Information Network, LLC (formerly known as Gannett Satellite
Information Network, Inc.)

 

Registered

USA TODAY TRAVEL ZONE

 

United States of America

 

3,550,790

 

Gannett Satellite Information Network, LLC (formerly known as Gannett Satellite
Information Network, Inc.)

 

Registered

USA WEEKEND

 

United States of America

 

1,396,754

 

Gannett Satellite Information Network, LLC (formerly known as Gannett Satellite
Information Network, Inc.)

 

Registered

USA WEEKEND AND DESIGN (GLOBE)

 

United States of America

 

1,396,805

 

Gannett Satellite Information Network, LLC (formerly known as Gannett Satellite
Information Network, Inc.)

 

Registered

USA WEEKEND AND DESIGN (GLOBE; LINED FOR COLOR BLUE)

 

United States of America

 

1,396,789

 

Gannett Satellite Information Network, LLC (formerly known as Gannett Satellite
Information Network, Inc.)

 

Registered

 

--------------------------------------------------------------------------------


 

USA WEEKEND AND DESIGN (TRADE DRESS)

 

United States of America

 

1,396,804

 

Gannett Satellite Information Network, LLC (formerly known as Gannett Satellite
Information Network, Inc.)

 

Registered

USA WEEKEND MOST CARING COACH

 

United States of America

 

2,218,737

 

Gannett Satellite Information Network, LLC (formerly known as Gannett Satellite
Information Network, Inc.)

 

Registered

VELOCITY & Logo

 

Kentucky

 

15411

 

Cape Publications, Inc.

 

Registered

VISALIA TIMES-DELTA

 

United States of America

 

2,781,683

 

Visalia Newspapers, Inc.

 

Registered

WAUKEE REGISTER

 

Iowa

 

W00366043

 

Des Moines Register and Tribune Co.

 

Registered

WAUSAU DAILY HERALD

 

United States of America

 

2,839,968

 

Gannett Satellite Information Network, LLC (formerly known as Gannett Satellite
Information Network, Inc.)

 

Registered

WEST DES MOINES REGISTER

 

Iowa

 

W00366045

 

Des Moines Register and Tribune Co.

 

Registered

WESTERN HILLS PRESS

 

Ohio

 

1070460

 

Gannett Satellite Information Network, LLC (formerly known as Gannett Satellite
Information Network, Inc.)

 

Registered

WESTLAND OBSERVER

 

Michigan

 

M12425

 

Federated Publications, Inc.

 

Registered

WHERE HOMETOWN STORIES UNFOLD

 

United States of America

 

3,050,107

 

Federated Publications, Inc.

 

Registered

WILLIAMSON A.M.

 

Tennessee

 

N/A

 

Gannett Satellite Information Network, LLC (formerly known as Gannett Satellite
Information Network, Inc.)

 

Registered

WILLIAMSON A.M.

 

United States of America

 

2,937,395

 

Gannett Satellite Information Network, LLC (formerly known as Gannett Satellite
Information Network, Inc.)

 

Registered

YAK’S CORNER

 

United States of America

 

2,265,969

 

Detroit Newspaper Partnership, L.P.

 

Registered

YAK’S CORNER AND DESIGN

 

United States of America

 

3,073,354

 

Detroit Newspaper Partnership, L.P.

 

Registered

YES YOUR ESSENTIAL SHOPPER [CHILD]

 

United States of America

 

4,023,532

 

Gannett Co., Inc. (DE Corp.)

 

Registered

YOUNGSVILLE BROUSSARD NEWS

 

Louisiana

 

59-3720

 

Gannett River States Publishing Corporation

 

Registered

THE EXCHANGE AND MART

 

United Kingdom

 

UK00000709518

 

Exchange Enterprises Limited

 

Registered

EXCHANGE & MART.

 

United Kingdom

 

UK00001345104

 

Exchange Enterprises Limited

 

Registered

WIRRAL GLOBE

 

United Kingdom

 

UK00001021246

 

Newsquest Media Group Limited

 

Registered

NEWSQUEST

 

United Kingdom

 

UK00002048425

 

Newsquest Media Group Limited

 

Registered

TWO’S COMPANY

 

United Kingdom

 

UK00002176993

 

Newsquest Media Group Limited

 

Registered

EALING TIMES

 

United Kingdom

 

UK00002225270

 

Newsquest Media Group Limited

 

Registered

be inspired newsquest sales diploma & leadership programme

 

United Kingdom

 

 

 

Newsquest Media Group Limited

 

Registered

be inspired newsquest sales diploma & leadership programme

 

United Kingdom

 

UK00002492548

 

Newsquest Media Group Limited

 

Registered

MOTORWAY

 

United Kingdom

 

UK00001253068

 

Newsquest Media Group Limited

 

Registered

GLOBE

 

United Kingdom

 

UK00001253095

 

Newsquest Media Group Limited

 

Registered

EVENING PRESS

 

United Kingdom

 

UK00002299393

 

Newsquest Media Group Limited

 

Registered

YORK EVENING PRESS

 

United Kingdom

 

UK00002299397

 

Newsquest Media Group Limited

 

Registered

THE CHISWICK

 

United Kingdom

 

UK00002306047

 

Newsquest Media Group Limited

 

Registered

Click2find

 

United Kingdom

 

UK00003047455

 

Newsquest Media Group Limited

 

Registered

SCOOP

 

United Kingdom

 

UK0002185986A

 

Newsquest Media Group Limited

 

Registered

GLASGOW HERALD

 

United Kingdom

 

UK00001238570

 

Newsquest (Herald & Times) Limited

 

Registered

GLASGOW EST 1783

 

United Kingdom

 

UK00001490691

 

Newsquest (Herald & Times) Limited

 

Registered

THE HERALD

 

United Kingdom

 

UK00002069335

 

Newsquest (Herald & Times) Limited

 

Registered

THE WEE RED BOOK

 

United Kingdom

 

UK00002100810

 

Newsquest (Herald & Times) Limited

 

Registered

EST 1783 GLASGOW

 

United Kingdom

 

UK00002167497

 

Newsquest (Herald & Times) Limited

 

Registered

heraldscotland

 

United Kingdom

 

 

 

Newsquest (Herald & Times) Limited

 

Registered

heraldscotland

 

United Kingdom

 

UK00002516911

 

Newsquest (Herald & Times) Limited

 

 

Herald Scotland

 

United Kingdom

 

 

 

Newsquest (Herald & Times) Limited

 

Registered

heraldscotland

 

United Kingdom

 

 

 

Newsquest (Herald & Times) Limited

 

 

herald scotland

 

United Kingdom

 

UK00002548884

 

Newsquest (Herald & Times) Limited

 

 

s1

 

United Kingdom

 

 

 

Newsquest (Herald & Times) Limited

 

Registered

 

--------------------------------------------------------------------------------


 

s1

 

United Kingdom

 

UK00002560558

 

Newsquest (Herald & Times) Limited

 

Registered

SALISBURY JOURNAL

 

United Kingdom

 

UK00001377849

 

Newsquest Media (Southern) Limited

 

Registered

DORSET EVENING ECHO

 

United Kingdom

 

UK00002139141

 

Newsquest Media (Southern) Limited

 

Registered

THE SOUTHERN DAILY ECHO

 

United Kingdom

 

UK00002139143

 

Newsquest Media (Southern) Limited

 

Registered

MEDIAXPRESS

 

United Kingdom

 

UK00002401319

 

Newsquest (North East) Ltd

 

Registered

EVESHAM STANDARD

 

United Kingdom

 

UK00002445358

 

Newsquest (Midlands South) Limited

 

Registered

THE SCOTTISH FARMER

 

United Kingdom

 

UK00001506522

 

Newsquest Magazines Limited

 

Registered

TGO

 

United Kingdom

 

UK00002209967

 

Newsquest Magazines Limited

 

Registered

STRAD

 

United Kingdom

 

 

 

Newsquest Specialist Media Limited

 

 

THE STRAD

 

United Kingdom

 

UK00001562729

 

Newsquest Specialist Media Limited

 

Registered

Scoopon

 

United Kingdom

 

UK00002561723

 

Newsquest Media Group Limited

 

Registered

Toranda

 

United Kingdom

 

UK00002609469

 

Newsquest Media Group Limited

 

Registered

UK PROPERTY WEEKLY

 

United Kingdom

 

UK00003054277

 

UK PROPERTY WEEKLY LIMITED

 

Registered

UK CHINESE PAGES

 

United Kingdom

 

UK00002489147

 

UK PROPERTY WEEKLY LIMITED

 

Registered

THIS IS ESSEX

 

United Kingdom

 

UK0002271249G

 

This is Essex Limited

 

Registered

READING CHRONICLE

 

United Kingdom

 

UK00002115172

 

Berkshire Media Group Limited

 

Registered

Reading Chronicle

 

United Kingdom

 

UK00002115175

 

Berkshire Media Group Limited

 

 

PECOS VALLEY SHOPPER

 

United States of America

 

86544865

 

Texas-New Mexico Newspapers Partnership

 

Pending

CARLSBAD CURRENT-ARGUS

 

United States of America

 

86547320

 

Texas-New Mexico Newspapers Partnership

 

Pending

CARLSBAD CURRENT-ARGUS

 

United States of America

 

86547316

 

Texas-New Mexico Newspapers Partnership

 

Pending

CARS & TRUCKS FREE BUY SELL TRA

 

United States of America

 

4256043

 

Texas-New Mexico Newspapers Partnership

 

Registered

CARS & TRUCKS

 

United States of America

 

4211721

 

Texas-New Mexico Newspapers Partnership

 

Registered

CARS & TRUCKS

 

United States of America

 

4211720

 

Texas-New Mexico Newspapers Partnership

 

Registered

CARS & TRUCKS FREE BUY . SELL . TRA

 

United States of America

 

4256039

 

Texas-New Mexico Newspapers Partnership

 

Registered

CARS & TRUCKS FREE BUY . SELL . TRA

 

United States of America

 

4256038

 

Texas-New Mexico Newspapers Partnership

 

Registered

CARS & TRUCKS

 

United States of America

 

4211719

 

Texas-New Mexico Newspapers Partnership

 

Registered

PUBLIC OPINION

 

United States of America

 

2951088

 

Texas-New Mexico Newspapers Partnership

 

Registered

EL PASO Y MAS

 

United States of America

 

3034070

 

Texas-New Mexico Newspapers Partnership

 

Registered

ALAMOGORDO DAILY NEWS

 

United States of America

 

3038866

 

Texas-New Mexico Newspapers Partnership

 

Registered

LEBANON DAILY NEWS

 

United States of America

 

2839704

 

Texas-New Mexico Newspapers Partnership

 

Registered

EL PASO TIMES

 

United States of America

 

2781571

 

Texas-New Mexico Newspapers Partnership

 

Registered

ALAMOGORDO DAILY NEWS

 

United States of America

 

2718848

 

Texas-New Mexico Newspapers Partnership

 

Registered

LEBANON DAILY NEWS

 

United States of America

 

2720856

 

Texas-New Mexico Newspapers Partnership

 

Registered

RUIDOSO NEWS

 

United States of America

 

2718847

 

Texas-New Mexico Newspapers Partnership

 

Registered

PECOS VALLEY SHOPPER

 

Texas

 

54544

 

CURRENT-ARGUS PUBLISHING COMPANY, INC.

 

Registered

CURRENT-ARGUS

 

New Mexico

 

TK95060510

 

CURRENT-ARGUS PUBLISHING COMPANY, INC.

 

Registered

PECOS VALLEY SHOPPER

 

New Mexico

 

TK95060511

 

CURRENT-ARGUS PUBLISHING COMPANY, INC.

 

Registered

CARLSBAD CURRENT-ARGUS

 

New Mexico

 

TK94020209

 

CURRENT-ARGUS PUBLISHING COMPANY, INC.

 

Registered

OFERTAS Y MAS

 

Texas

 

801701504

 

Texas-New Mexico Newspapers Partnership

 

Registered

OFERTAS Y MAS

 

Mexico

 

1357110

 

Texas-New Mexico Newspapers Partnership

 

Registered

INYORK

 

United States of America

 

2428775

 

The York Newspaper Company

 

Registered

 

--------------------------------------------------------------------------------
